DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 5/16/2022, is acknowledged. Claims 1 and 18 are amended. Claims 1, 3 – 5, 7 – 8, and 10 – 18 are currently pending in the application and under consideration for this office action.

All claim rejections under 35 U.S.C. 112(b) have also been withdrawn by the Examiner in response to the amendment filed by Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.









Claims 1, 3 – 5, 7 – 8, and 10 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0114587 (“Branagan”; of record) in view of US 2019/0040484 (“Raghavan”; of record).
Regarding claim 1, Branagan teaches a method of forming a metal part ([0002]; [0007]), comprising: (a) supplying an alloy comprising Fe at a level of 61-88 atomic% and also containing Si, Mn ([0008], L 1-4; [0112]), and optionally B ([0008], L 4-5; [0112]), Ni, Cr, Cu, and C ([0112]). Branagan additionally teaches that Al may be present as an impurity at up to 10 atomic% ([0112]). Branagan teaches that these elements may be included in amounts ([0112]) which are compared to that of the instant claim in Table 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the composition taught by Branagan either falls within, overlaps, or encompasses the composition of instant claim for each recited element. Additionally, the Examiner notes that as Branagan teaches the addition of each of Si, Mn, Ni, Cr, Cu, and C, as well as Al as an impurity, the claimed “at least four or more elements selected from Cr, Ni, Mn, Si, Cu, Al, or C” has been satisfied.
Further, Branagan teaches melting said alloy ([0009]), cooling at a rate of ≤ 250 K/s ([0010]) and solidifying to a thickness of ≥ 2.0 mm ([0011]), typically having a thickness of 150 to 500 mm ([0070], L 15-17).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the cooling rate (≤ 250 K/s) and solidification thickness (≥ 2.0 mm, typically 150-500 mm) taught by Branagan both encompass the claimed cooling rate (< 250 K/s) and solidification thickness (25-500 mm) of the instant claim.
Moreover, Branagan teaches (b) processing said alloy into sheet form ([0074]-[0079]; [0106]) by hot rolling and annealing, with a targeted thickness of 1-20 mm ([0106], L 10-16).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the targeted thickness of the obtained sheet taught by Branagan (1-20 mm) overlaps with the claimed thickness (0.5-10 mm) of the instant claim.
With respect to the feature of the obtained sheet form having a yield strength of A1 (MPa), an ultimate tensile strength of B1 (MPa), a true ultimate tensile strength C1 (MPa), and a total elongation D1, the Examiner points out that while Branagan teaches these values for a range of alloys within Table 8 (save for a “True” ultimate tensile strength), these values inherently exist within any steel alloy at this stage of processing. However, for the instant claim, the properties within Tables 8 will be used since the alloys within these Tables are most applicable to the instant claim in that they have undergone all processing necessary to obtain a final sheet form of the alloys. In this view, the obtained sheets have a yield strength A1 which is approximately 212-966 MPa, an ultimate tensile strength B1 which is approximately 431-1612 MPa, and an elongation D1 which is approximately 2.4-64.7% (Table 8; [0117], L 13-16). Regarding a “true” ultimate tensile strength, the instant specification defines the property according to the formula Eq. 1 (Instant Specification, P 10, Eq. 1):
                
                    T
                    R
                    U
                    E
                     
                    U
                    l
                    t
                    i
                    m
                    a
                    t
                    e
                     
                    T
                    e
                    n
                    s
                    i
                    l
                    e
                     
                    S
                    t
                    r
                    e
                    n
                    g
                    t
                    h
                     
                    =
                     
                    U
                    l
                    t
                    i
                    m
                    a
                    t
                    e
                     
                    T
                    e
                    n
                    s
                    i
                    l
                    e
                     
                    S
                    t
                    r
                    e
                    n
                    g
                    t
                    h
                     
                    *
                     
                    (
                    1
                     
                    +
                     
                    E
                    n
                    g
                    i
                    n
                    e
                    e
                    r
                    i
                    n
                    g
                     
                    S
                    t
                    r
                    a
                    i
                    n
                    )
                
            
where engineering strain is defined as the change in length divided by the original length. As Branagan does not provide an “Engineering Strain” for any obtained sheets, it is not possible to calculate the “True Ultimate Tensile Strength” of the obtained sheets taught by Branagan directly.
Branagan does not explicitly teach (c) straining said sheet one or a plurality of times above said yield strength A1 at an ambient temperature of 1-50°C and at a strain rate of 100/s to 102/s (1-100/s) and forming a metal part having a distribution of yield strengths A2, A3, and A4, wherein: (i) A2 = A1 ± 100; (ii) A1 + 100 < A3 < A1 + 600; and (iii) A4 ≥ A1 + 600.
Raghavan teaches a method of producing tailored strength structural components through thermo-mechanical processes such as tube hydroforming, sheet hydroforming, and/or conventional sheet metal forming ([0017]). Raghavan teaches that a blank made of steel is formed into a formed part, wherein the formed part has at least two regions with differing mechanical properties, such as strength ([0068]); by identifying the mechanical parameters for each region of the part; associating a martensite volume fraction with the identified mechanical parameters (e.g. strength) for each region of the part; determining a characteristic strain curve for the steel; based on the characteristic strain curve for the steel, selecting the true strain and temperature necessary to create the martensite volume fraction associated with each region of the part; configuring a die to provide the selected true strain for each region of the part; and forming each region of the part at the forming temperature and in the die configuration selected for said region to create the tailored formed part ([0063]). Raghavan also teaches that the strengthening during deformation depends upon both temperature and strain rate ([0019]).
From this disclosure, the Examiner asserts that Raghavan has established that the strain rate and temperature imparted to specific regions of a part are parameters which may be set or adjusted in order to tailor the mechanical properties of a formed steel part, such as strength. That is, Raghavan has established that both temperature and strain rate are result-effective variables, and the determination of the optimum or workable ranges of both strain and temperature would be characterized as routine experimentation. Thus, the claimed straining temperature and strain rate of the instant claim would have been obvious to an ordinarily skilled artisan. 
Additionally, it is noted that Raghavan generally teaches straining at low temperatures that (see [0025], L 6-11; Fig. 1) overlap or encompass the claimed “ambient temperature” of 1-50°C. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Additionally, the Examiner notes that it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). As previously discussed, the method taught by Branagan in view of Raghavan constitutes a method which is done on a substantially identical workpiece to the instant claim, and comprises method steps which are substantially identical to those that are claimed.
In the instant case it is prima facie expected that the processing method taught by Branagan in view of Raghavan would result in a yield strength distribution as claimed, or a distribution which would obviate the claimed yield strength distribution due to overlapping or encompassing ranges, absent evidence or persuasive reasoning to the contrary. It is noted that the instant claim is extremely broad, as the distribution of yield strengths may occur at any location within the formed metal part, and could range from being miniscule to covering the overwhelming majority of the formed part. In view of the applied prior art and articulated reasoning, a prima facie case of obviousness exists.
Branagan and Raghavan are both silent as to a magnetic phase volume percent of the metal part formed in step (c). It is noted that Branagan teaches that the processing done in step (b) results in a nanomodal structure which at room temperature contains 20-80 vol% austenite ([0092], L 8-13; [0106], L 1-10).
It is noted that the as-filed specification defines a magnetic phase as ferrite and any other components in the alloy that identifies a magnetic response such as alpha-martensite (Instant Application: P 12, Par 3, L 3-5). Further, Raghavan teaches that the deformation experienced during the taught thermo-mechanical processes results in the transformation of a portion of austenite (i.e. a non-magnetic phase) into martensite (i.e. a magnetic phase) ([0016]; [0026]). 
As such, it would have been expected that the magnetic phase volume of the metal part formed in step (c) would have a magnetic phase volume percent that is greater than the sheet formed in step (b), as it has undergone deformation during a thermo-mechanical process resulting in the transformation of a portion of non-magnetic austenite to magnetic martensite.
	Further, regarding the claimed volume percent of ferrite of the metal part formed in step (c), it is noted that Branagan teaches that the processing steps required to process the alloy into a sheet having thickness of 1-20 mm (i.e. the processing equivalent to the claimed step (b) of processing said alloy into sheet form) result in the formation of a nanomodal structure ([0106], L 1-10). Branagan teaches that the nanomodal structure typically contains 20-80 vol% austenite upon cooling to room temperature ([0092], L 8-13). However, the incorporated low-temperature straining as taught by Raghavan is an example of the mechanism by which nanomodal structure may be transformed to high strength nanomodal structure (see Branagan: [0095]; [0107], L 11-14), wherein austenite is converted to ferrite (see Branagan: Table 2, Enabling phases of Structure #2 vs Structure #3). As such, it would be expected that at least 0.5 volume percent of ferrite would be present in the metal part formed in step (c) of straining the sheet one or a plurality of times. 
Regarding claim 3, Branagan teaches that the alloy in (a) contains Si, Mn ([0008], L 1-4; [0112]), and optionally B ([0008], L 4-5; [0112]), Ni, Cr, Cu, and C ([0112]). Branagan additionally teaches that Al may be present as an impurity at up to 10 atomic% ([0112]).
The Examiner notes that as Branagan teaches the addition of each of Si, Mn, Ni, Cr, Cu, and C, as well as Al as an impurity, the claimed “at least five or more elements selected from Cr, Ni, Mn, Si, Cu, Al, or C” has been satisfied.
Regarding claim 4, Branagan teaches that the alloy in (a) contains Si, Mn ([0008], L 1-4; [0112]), and optionally B ([0008], L 4-5; [0112]), Ni, Cr, Cu, and C ([0112]). Branagan additionally teaches that Al may be present as an impurity at up to 10 atomic% ([0112]).
The Examiner notes that as Branagan teaches the addition of each of Si, Mn, Ni, Cr, Cu, and C, as well as Al as an impurity, the claimed “at least six or more elements selected from Cr, Ni, Mn, Si, Cu, Al, or C” has been satisfied.
Regarding claim 5, Branagan teaches that the alloy in (a) comprises Fe at a level of 61-88 atomic% ([0008], L 1-4; [0112]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the Fe content taught by Branagan (61-81 atomic%) overlaps the instant claim (70-85 atomic%, seeing as claim 5 claims a maximum Fe content of 85 at% while claim 1 claims a minimum Fe content of 70 at%).
Regarding claim 7, as previously discussed in the rejection of claim 1, the obtained sheets taught by Branagan have a yield strength A1 which is approximately 212-966 MPa, an ultimate tensile strength B1 which is approximately 431-1612 MPa, and an elongation D1 which is approximately 2.4-64.7% (Table 8; [0117], L 13-16).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the yield strength A1 (212-996 MPa), ultimate tensile strength B1 (431-1612 MPa), and total elongation D1 (2.4-64.7%) taught by Branagan falls within or overlaps with the yield strength A1 (250-750 MPa), ultimate tensile strength B1 (700-1750 MPa), and total elongation D1 (10-80%) as claimed.
Regarding a “true” ultimate tensile strength, the instant specification defines the property according to the formula Eq. 1 (Instant Specification, P 10, Eq. 1):
                
                    T
                    R
                    U
                    E
                     
                    U
                    l
                    t
                    i
                    m
                    a
                    t
                    e
                     
                    T
                    e
                    n
                    s
                    i
                    l
                    e
                     
                    S
                    t
                    r
                    e
                    n
                    g
                    t
                    h
                     
                    =
                     
                    U
                    l
                    t
                    i
                    m
                    a
                    t
                    e
                     
                    T
                    e
                    n
                    s
                    i
                    l
                    e
                     
                    S
                    t
                    r
                    e
                    n
                    g
                    t
                    h
                     
                    *
                     
                    (
                    1
                     
                    +
                     
                    E
                    n
                    g
                    i
                    n
                    e
                    e
                    r
                    i
                    n
                    g
                     
                    S
                    t
                    r
                    a
                    i
                    n
                    )
                
            
where engineering strain is defined as the change in length divided by the original length. As Branagan does not provide an “Engineering Strain” for any obtained sheets, it is not possible to calculate the “True Ultimate Tensile Strength” of the obtained sheets taught by Branagan directly.
The Examiner notes that it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). As previously discussed, the method taught by Branagan in view of Raghavan constitutes a method which is done on a substantially identical workpiece to the instant claim, and comprises method steps which are substantially identical to those that are claimed. Even further, it has been established that the sheet obtained from step (b) of the method taught by Branagan in view of Raghavan possesses substantially similar properties, including yield strength, ultimate tensile strength, and total elongation to that of the instant application.
In the instant case it is prima facie expected that the processing method taught by Branagan in view of Raghavan would result in a true ultimate tensile strength of the sheet formed in step (b) as claimed, or one which would obviate the claimed true ultimate tensile strength due to an overlapping or encompassing range, absent evidence or persuasive reasoning to the contrary.
Regarding claim 8, Branagan is silent as to a magnetic phase volume percent of the sheet formed in step (b). It is noted that the as-filed specification defines a magnetic phase as ferrite and any other components in the alloy that identifies a magnetic response such as alpha-martensite (Instant Application: P 12, Par 3, L 3-5).
The Examiner notes that it has been held that “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). As previously discussed, the method taught by Branagan in view of Raghavan constitutes a method which is done on a substantially identical workpiece to the instant claim, and comprises method steps which are substantially identical to those that are claimed. Even further, it has been previously established that the sheet obtained from step (b) of the method taught by Branagan in view of Raghavan possesses substantially similar properties, including yield strength, ultimate tensile strength, and total elongation to that of the instant application.
In the instant case it is prima facie expected that the processing method taught by Branagan in view of Raghavan would result in a magnetic phase volume percent of the sheet formed in step (b) as claimed, or one which would obviate the claimed magnetic phase volume percent due to an overlapping or encompassing range, absent evidence or persuasive reasoning to the contrary.
Regarding claim 10, Branagan and Raghavan are both silent as to a magnetic phase volume percent of the metal part formed in step (c).
It is noted that the as-filed specification defines a magnetic phase as ferrite and any other components in the alloy that identifies a magnetic response such as alpha-martensite (Instant Application: P 12, Par 3, L 3-5). Further, Raghavan teaches that the deformation experienced during the taught thermo-mechanical processes results in the transformation of a portion of austenite (i.e. a non-magnetic phase) into martensite (i.e. a magnetic phase) ([0016]; [0026]). 
The Examiner notes that it has been held that “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). As previously discussed, the method taught by Branagan in view of Raghavan constitutes a method which is done on a substantially identical workpiece to the instant claim, and comprises method steps which are substantially identical to those that are claimed. Even further, it has been previously established that the sheet obtained from step (b) of the method taught by Branagan in view of Raghavan possesses substantially similar properties, including yield strength, ultimate tensile strength, and total elongation to that of the instant application.
In the instant case it is prima facie expected that the processing method taught by Branagan in view of Raghavan would result in a magnetic phase volume percent of the metal part formed in step (c) as claimed, or one which would obviate the claimed magnetic phase volume percent due to an overlapping or encompassing range, absent evidence or persuasive reasoning to the contrary. Additionally, the Examiner notes that the claimed range of magnetic phase volume of the metal part formed in step (c) is massive (0.5-85 Fe%, which may include ferrite, martensite, and/or any other magnetic phase), and most any steel experiencing any amount of strain hardening/transformation martensite would be expected to meet the claimed limitation.
Regarding claim 11, Branagan and Raghavan are both silent as to a yield strength A4 of the metal part formed in step (c).
As previously discussed, the Examiner notes that it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). As previously discussed, the method taught by Branagan in view of Raghavan constitutes a method which is done on a substantially identical workpiece to the instant claim, and comprises method steps which are substantially identical to those that are claimed. Even further, it has been previously established that the sheet obtained from step (b) of the method taught by Branagan in view of Raghavan possesses substantially similar properties, including yield strength, ultimate tensile strength, and total elongation to that of the instant application.
In the instant case it is prima facie expected that the processing method taught by Branagan in view of Raghavan would result in a yield strength A4 of 850-2300 MPa, or a yield strength A4 which would obviate the claimed amount due to an overlapping or encompassing range, absent evidence or persuasive reasoning to the contrary. It is noted that the instant claim is extremely broad, as the yield strength A4 may occur at any location within the formed metal part, and could range from being miniscule to covering the overwhelming majority of the formed part. In view of the applied prior art and articulated reasoning, a prima facie case of obviousness exists.
Regarding claim 12, Branagan and Raghavan are both silent as to the volume percent of ferrite in the metal part formed in step (c), as well as the particle size of said ferrite. It is noted that Branagan teaches that ferrite is present in the final structures of both Class 1 and Class 2 steels (Table 1, Structure #2 – Enabling Phases; Tables 2, Structure #3 – Enabling Phases), having a matrix grain size (Table 1, Structure #2 – Matrix Grain Size; Table 2, Structure #3 – Matrix Grain Size) which overlaps the claimed particle size of ferrite of the instant claim.
The Examiner notes that it has been held that “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). As previously discussed, the method taught by Branagan in view of Raghavan constitutes a method which is done on a substantially identical workpiece to the instant claim, and comprises method steps which are substantially identical to those that are claimed. Even further, it has been previously established that the sheet obtained from step (b) of the method taught by Branagan in view of Raghavan possesses substantially similar properties, including yield strength, ultimate tensile strength, and total elongation to that of the instant application.
In the instant case it is prima facie expected that the processing method taught by Branagan in view of Raghavan would result in a volumetric percentage and particle size of ferrite of the metal part formed in step (c) as claimed, or one which would obviate the claimed volumetric percentage and particle size of ferrite due to overlapping or encompassing ranges, absent evidence or persuasive reasoning to the contrary. Additionally, the Examiner notes that the claimed volumetric percentage of ferrite of the metal part formed in step (c) is massive, and in view of the evidence that it is known some amount of ferrite in the steel taught by Branagan is present, a prima facie case of obviousness exists.
Regarding claim 13, Branagan teaches that the taught process may result in dynamic nanophase precipitation, wherein formation of precipitations having a size of 1-200 nm may occur ([0085]; Table 1, Structure 2 – Precipitation Grain Size; [0088]; Table 2, Structures 2-3 – Precipitation Grain Size; Fig. 4, Structure 2 – Precipitation Grains; Fig. 6, Structures 2-3 – Precipitation Grains; Fig. 8, Structures 2-3 – Precipitation Grains). As shown in the Figures and Tables, these precipitations remain in the product during all subsequent processing steps. As such, it would have been expected that at least some of these precipitations would remain in the metal part formed in step (c) as well.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the size of nanoprecipitates taught by Branagan (1-200 nm) encompasses the size of nanoprecipitates of the instant claim (2-100 nm).
Regarding claim 14, Branagan and Raghavan are both silent as to the relationship between a yield strength A4 of the metal part formed in step (c) and the true ultimate tensile strength C1 of the sheet formed in step (b).
As previously discussed, the Examiner notes that it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). As previously discussed, the method taught by Branagan in view of Raghavan constitutes a method which is done on a substantially identical workpiece to the instant claim, and comprises method steps which are substantially identical to those that are claimed. Even further, it has been previously established that the sheet obtained from step (b) of the method taught by Branagan in view of Raghavan possesses substantially similar properties, including yield strength, ultimate tensile strength, and total elongation to that of the instant application.
In the instant case it is prima facie expected that the processing method taught by Branagan in view of Raghavan would result in A4 ≤ C1, or a relationship between yield strength A4 of the metal part formed in step (c) and true ultimate tensile strength C1 of the sheet formed in step (b), which would obviate the claimed relationship A4 ≤ C1 due to overlapping or encompassing ranges of A4 and C1, absent evidence or persuasive reasoning to the contrary.
Regarding claim 15, Raghavan teaches that the straining is achieved by the process of metal stamping ([0036], L 2-3) or hydroforming ([0036], L 7-9).
Regarding claim 16, Branagan teaches that the alloys processed by the taught method find particular application in vehicles, such as vehicle frames, drill collars, drill pipe, pipe casing, tool joint, wellhead, compressed gas storage tanks or liquefied natural gas canisters ([0014]). As such, it would have been obvious to an ordinarily skilled artisan to position the metal part formed in step (c) in a vehicular frame, for instance. 
Regarding claim 17, Branagan teaches that the alloys processed by the taught method find particular application in vehicles, such as vehicle frames, drill collars, drill pipe, pipe casing, tool joint, wellhead, compressed gas storage tanks or liquefied natural gas canisters ([0014]). As such, it would have been obvious to an ordinarily skilled artisan to position the metal part formed in step (c) in a storage tank, for instance.

Regarding claim 18, Branagan teaches a method of forming a metal part ([0002]; [0007]), comprising: (a) supplying an alloy comprising Fe at a level of 61-88 atomic% and also containing Si, Mn ([0008], L 1-4; [0112]), and optionally B ([0008], L 4-5; [0112]), Ni, Cr, Cu, and C ([0112]). Branagan additionally teaches that Al may be present as an impurity at up to 10 atomic% ([0112]). Branagan teaches that these elements may be included in amounts ([0112]) which are compared to that of the instant claim in Table 2.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the composition taught by Branagan either falls within, overlaps, or encompasses the composition of instant claim for each recited element. Additionally, the Examiner notes that as Branagan teaches the addition of each of Si, Mn, Ni, Cr, Cu, and C, as well as Al as an impurity, the claimed “at least four or more elements selected from Cr, Ni, Mn, Si, Cu, Al, or C” has been satisfied.
Further, Branagan teaches melting said alloy ([0009]), cooling at a rate of ≤ 250 K/s ([0010]) and solidifying to a thickness of ≥ 2.0 mm ([0011]), typically having a thickness of 150 to 500 mm ([0070], L 15-17).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the cooling rate (≤ 250 K/s) and solidification thickness (≥ 2.0 mm, typically 150-500 mm) taught by Branagan both encompass the claimed cooling rate (< 250 K/s) and solidification thickness (25-500 mm) of the instant claim.
Moreover, Branagan teaches (b) processing said alloy into sheet form ([0074]-[0079]; [0106]) by hot rolling and annealing, with a targeted thickness of 1-20 mm ([0106], L 10-16).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the targeted thickness of the obtained sheet taught by Branagan (1-20 mm) overlaps with the claimed thickness (0.5-10 mm) of the instant claim.
With respect to the feature of the obtained sheet form having a yield strength of A1 (MPa), an ultimate tensile strength of B1 (MPa), a true ultimate tensile strength C1 (MPa), and a total elongation D1, the Examiner points out that while Branagan teaches these values for a range of alloys within Table 8 (save for a “True” ultimate tensile strength), these values inherently exist within any steel alloy at this stage of processing. However, for the instant claim, the properties within Tables 8 will be used since the alloys within these Tables are most applicable to the instant claim in that they have undergone all processing necessary to obtain a final sheet form of the alloys. In this view, the obtained sheets have a yield strength A1 which is approximately 212-966 MPa, an ultimate tensile strength B1 which is approximately 431-1612 MPa, and an elongation D1 which is approximately 2.4-64.7% (Table 8; [0117], L 13-16). Regarding a “true” ultimate tensile strength, the instant specification defines the property according to the formula Eq. 1 (Instant Specification, P 10, Eq. 1):
                
                    T
                    R
                    U
                    E
                     
                    U
                    l
                    t
                    i
                    m
                    a
                    t
                    e
                     
                    T
                    e
                    n
                    s
                    i
                    l
                    e
                     
                    S
                    t
                    r
                    e
                    n
                    g
                    t
                    h
                     
                    =
                     
                    U
                    l
                    t
                    i
                    m
                    a
                    t
                    e
                     
                    T
                    e
                    n
                    s
                    i
                    l
                    e
                     
                    S
                    t
                    r
                    e
                    n
                    g
                    t
                    h
                     
                    *
                     
                    (
                    1
                     
                    +
                     
                    E
                    n
                    g
                    i
                    n
                    e
                    e
                    r
                    i
                    n
                    g
                     
                    S
                    t
                    r
                    a
                    i
                    n
                    )
                
            
where engineering strain is defined as the change in length divided by the original length. As Branagan does not provide an “Engineering Strain” for any obtained sheets, it is not possible to calculate the “True Ultimate Tensile Strength” of the obtained sheets taught by Branagan directly.
	Regarding a magnetic phase volume of the sheet formed in step (b), it is noted that Branagan teaches that the processing done in step (b) results in a nanomodal structure which at room temperature contains 20-80 vol% austenite ([0092], L 8-13; [0106], L 1-10). Branagan also teaches that ferrite is present in the microstructure as well (Table 2, Nanomodal structure enabling phases), and that the structure which is obtained immediately after casting of the alloy contains 0-45 vol% ferrite ([0092], L 6-8). Based on this evidence, it is expected that the sheet obtained in step (b) would possess a magnetic phase volume which at least overlaps with the claimed range of 0.2 Fe% to 45.0 Fe%. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Moreover, the Examiner notes that it has been held that “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). As previously discussed, the method taught by Branagan constitutes a method which is done on a substantially identical workpiece to the instant claim, and comprises method steps which are substantially identical to those that are claimed.
In the instant case it is prima facie expected that the processing method taught by Branagan would result in a magnetic phase volume percent of the sheet formed in step (b) as claimed, or one which would obviate the claimed magnetic phase volume percent due to an overlapping or encompassing range, absent evidence or persuasive reasoning to the contrary.
Branagan does not explicitly teach (c) straining said sheet one or a plurality of times above said yield strength A1 at an ambient temperature of 1-50°C and at a strain rate of 100/s to 102/s (1-100/s) and forming a metal part having a distribution of yield strengths A2, A3, and A4, wherein: (i) A2 = A1 ± 100; (ii) A1 + 100 < A3 < A1 + 600; and (iii) A4 ≥ A1 + 600.
Raghavan teaches a method of producing tailored strength structural components through thermo-mechanical processes such as tube hydroforming, sheet hydroforming, and/or conventional sheet metal forming ([0017]). Raghavan teaches that a blank made of steel is formed into a formed part, wherein the formed part has at least two regions with differing mechanical properties, such as strength ([0068]); by identifying the mechanical parameters for each region of the part; associating a martensite volume fraction with the identified mechanical parameters (e.g. strength) for each region of the part; determining a characteristic strain curve for the steel; based on the characteristic strain curve for the steel, selecting the true strain and temperature necessary to create the martensite volume fraction associated with each region of the part; configuring a die to provide the selected true strain for each region of the part; and forming each region of the part at the forming temperature and in the die configuration selected for said region to create the tailored formed part ([0063]). Raghavan also teaches that the strengthening during deformation depends upon both temperature and strain rate ([0019]).
From this disclosure, the Examiner asserts that Raghavan has established that the strain rate and temperature imparted to specific regions of a part are parameters which may be set or adjusted in order to tailor the mechanical properties of a formed steel part, such as strength. That is, Raghavan has established that both temperature and strain rate are result-effective variables, and the determination of the optimum or workable ranges of both strain and temperature would be characterized as routine experimentation. Thus, the claimed straining temperature and strain rate of the instant claim would have been obvious to an ordinarily skilled artisan. 
Additionally, it is noted that Raghavan generally teaches straining at low temperatures that (see [0025], L 6-11; Fig. 1) overlap or encompass the claimed “ambient temperature” of 1-50°C. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Additionally, the Examiner notes that it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). As previously discussed, the method taught by Branagan in view of Raghavan constitutes a method which is done on a substantially identical workpiece to the instant claim, and comprises method steps which are substantially identical to those that are claimed.
In the instant case it is prima facie expected that the processing method taught by Branagan in view of Raghavan would result in a yield strength distribution as claimed, or a distribution which would obviate the claimed yield strength distribution due to overlapping or encompassing ranges, absent evidence or persuasive reasoning to the contrary. It is noted that the instant claim is extremely broad, as the distribution of yield strengths may occur at any location within the formed metal part, and could range from being miniscule to covering the overwhelming majority of the formed part. In view of the applied prior art and articulated reasoning, a prima facie case of obviousness exists.
Branagan and Raghavan are both silent as to a magnetic phase volume percent of the metal part formed in step (c). 
It is noted that the as-filed specification defines a magnetic phase as ferrite and any other components in the alloy that identifies a magnetic response such as alpha-martensite (Instant Application: P 12, Par 3, L 3-5). Further, Raghavan teaches that the deformation experienced during the taught thermo-mechanical processes results in the transformation of a portion of austenite (i.e. a non-magnetic phase) into martensite (i.e. a magnetic phase) ([0016]; [0026]). 
As such, it would have been expected that the magnetic phase volume of the metal part formed in step (c) would have a magnetic phase volume percent that is greater than the sheet formed in step (b), as it has undergone deformation during a thermos-mechanical process resulting in the transformation of a portion of non-magnetic austenite to magnetic martensite.
Further, regarding the claimed volume percent of ferrite of the metal part formed in step (c), it is noted that Branagan teaches that the processing steps required to process the alloy into a sheet having thickness of 1-20 mm (i.e. the processing equivalent to the claimed step (b) of processing said alloy into sheet form) result in the formation of a nanomodal structure ([0106], L 1-10). Branagan teaches that the nanomodal structure typically contains 20-80 vol% austenite upon cooling to room temperature ([0092], L 8-13). However, the incorporated low-temperature straining as taught by Raghavan is an example of the mechanism by which nanomodal structure may be transformed to high strength nanomodal structure (see Branagan: [0095]; [0107], L 11-14), wherein austenite is converted to ferrite (see Branagan: Table 2, Enabling phases of Structure #2 vs Structure #3). As such, it would be expected that at least 0.5 volume percent of ferrite would be present in the metal part formed in step (c) of straining the sheet one or a plurality of times. 
Additionally, the Examiner notes that it has been held that “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). As previously discussed, the method taught by Branagan in view of Raghavan constitutes a method which is done on a substantially identical workpiece to the instant claim, and comprises method steps which are substantially identical to those that are claimed. Even further, it has been previously established that the sheet obtained from step (b) of the method taught by Branagan in view of Raghavan possesses substantially similar properties, including yield strength, ultimate tensile strength, and total elongation to that of the instant application.
In the instant case it is prima facie expected that the processing method taught by Branagan in view of Raghavan would result in both 1) a magnetic phase volume percent of the metal part formed in step (c), and 2) a volumetric content of ferrite as claimed, or amounts thereof which would obviate the claimed amounts due to overlapping or encompassing ranges, absent evidence or persuasive reasoning to the contrary. Additionally, the Examiner notes that the claimed range of magnetic phase volume of the metal part formed in step (c) is massive (0.5-85 Fe%, which may include ferrite, martensite, and/or any other magnetic phase), and most any steel experiencing any amount of strain hardening/transformation martensite would be expected to meet the claimed limitation.

Response to Arguments
Applicant’s remarks filed 5/16/2022 are acknowledged and have been fully considered. The remarks reiterate the arguments presented in the reply filed 10/25/2021. These remarks/arguments were addressed by the Examiner in the final rejection mailed 11/15/2021. In response to the response issued by the Examiner in the final rejection to these remarks, Applicant has argued that one skilled in the art would not look to the stainless steels taught by Raghavan with the compositional and microstructural differences for possible modifications to the processing steps of Branagan.
The Examiner respectfully finds this argument to be unpersuasive. Regarding the difference in composition and microstructure between the steels of Branagan and those of Raghavan, the Examiner notes that such differences would not in itself discourage an ordinarily skilled artisan from looking to the teachings of one reference to incorporate into another. This is especially prudent in the present case, where low-temperature forming processes are in question. The Examiner maintains that the principles and processing steps taught by Raghavan, such as that the strain rate and temperature imparted to specific regions of a part are parameters which may be set or adjusted in order to tailor the mechanical properties of a formed steel part, such as strength, may be appreciated within the disclosure of Branagan. It is not believed that such a principle is exclusive to the application of stainless steels, for example.
As Applicant has not provided any further arguments or rebuttal of the Examiner’s response that are found to be persuasive, the position stated in that correspondence is maintained.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.C.A./Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735